Citation Nr: 0933353	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  07-18 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial compensable disability rating for 
service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran served on active duty from May 1956 to May 1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which granted service connection for 
hearing loss and assigned a noncompensable evaluation, 
effective January 19, 2006. 

In March 2009, the Veteran testified before the undersigned 
Veterans Law Judge sitting at the RO.  A copy of the hearing 
transcript is of record and has been reviewed.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking an initial compensable rating for his 
service-connected bilateral hearing loss.  He was last 
afforded a VA audiological examination in June 2008.  
Subsequently, during his March 2009 personal hearing, the 
Veteran indicated that his hearing loss has worsened since 
his last VA examination.  He feels it has gotten worse 
because his hearing aids need continued adjustments.  

In support of his claim, the Veteran submitted a March 2009 
statement from S.E.P, M.D., in which such physician noted 
that the Veteran's audiometric evaluation revealed high 
frequency sensorineural hearing loss resulting in 25 percent 
binaural hearing impairment which results in a 9 percent 
total body impairment.  The statement was accompanied by an 
audiometric report dated in February 2009, however, while 
speech discrimination scores were provided, speech 
recognition scores using the Maryland CNC Test were not 
provided.  See 38 C.F.R. § 3.385 (2008). 
Thus, based on the Veteran's testimony that his hearing loss 
has worsened since his last examination, and the fact that 
the February 2009 private audiometric report does not provide 
Maryland CNC speech recognition results, the Board finds that 
another VA examination is necessary to determine the current 
nature and severity of the Veteran's hearing loss.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the 
Veteran for a VA 
audiological examination to determine the 
severity of his service-connected 
bilateral hearing loss.  All testing 
deemed necessary by the examiner should 
be performed and the results reported in 
detail, including all 
puretone thresholds, puretone threshold 
averages and Maryland CNC tests.  The 
claims folder must be available for 
review by the examiner in conjunction 
with the examination and this should be 
acknowledged in the report. 

2.  After the above has been completed, 
readjudicate the issue on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issue on appeal 
continues to be denied, the Veteran and 
his representative must be provided a 
supplemental statement of the case.  The 
Veteran must then be given an appropriate 
opportunity to respond.  

Thereafter, the case must be returned to the Board for 
appellate review.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




